COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


EDYN OSLEY GUERRA
                                                                   MEMORANDUM OPINION*
v.     Record No. 0497-07-4                                            PER CURIAM
                                                                       JULY 24, 2007
HAWK, INC. AND
 WCAMC CONTRACTORS GROUP
 SELF INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Arturo H. Hernandez, on brief), for appellant.

                 (Michael P. Del Bueno; Brandon R. Jordan; Whitt & Del Bueno, PC,
                 on brief), for appellees.


       Edyn Osley Guerra (claimant) appeals a decision of the Workers’ Compensation

Commission denying his claim for permanent partial disability (“PPD”) benefits.1 Claimant

argues the commission abused its discretion in disregarding the treating physician’s opinion. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Guerra v. Hawk, Inc., VWC File No. 220-50-50 (Feb. 21, 2007). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          The commission noted in its opinion that claimant’s Written Statement on review
addressed only the issue of PPD benefits and, therefore, limited its review to that issue. While
claimant raises the question on appeal of whether the commission abused its discretion in
allowing employer to conduct and file an Independent Medical Examination, he did not obtain
any ruling on that question from the full commission on review. Accordingly, there is nothing
for us to review, and we will not consider that question for the first time on appeal. See Green v.
Warwick Plumbing & Heating Corp., 5 Va. App. 409, 413, 364 S.E.2d 4, 6 (1988); Rule 5A:18.
in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-